D. E. Holbrook, J.
(dissenting). The majority opinion upholds plaintiffs argument that defendant is not entitled to coverage under her father’s insurance contract for injuries sustained while she was occupying an uninsured automobile titled to her husband. This writer respectfully disagrees.
The Michigan Supreme Court in Pappas v Central National Insurance Group of Omaha, 400 Mich 475; 255 NW2d 629 (1977), and this Court in the cases of Hickman v Community Service Insurance Co, 78 Mich App 1; 259 NW2d 367 (1977), Bradley v Mid-Century Insurance Co, 78 Mich App 67; 259 NW2d 378 (1977), and Ellis v State Farm Insurance Co, 78 Mich App 189; 259 NW2d 421 (1977), held that MCLA 500.3010; MSA 24.130101 requires that the offer of coverage apply to whomever is insured under the liability coverage of the policy. In the instant case, the policy provided insured status on Jacqueline Reynolds by virtue of her being a resident relative of Adam Zeller. Any self-insured policy limitation which would deny uninsured motorist coverage to her while a resident relative of Adam Zeller is invalid.
This writer is in complete agreement with Judge Danhof when he wrote in Hickman, supra, at pp 6-7:
"We are not unmindful of the fact that Nunley v Turner, 57 Mich App 473; 226 NW2d 528 (1975), Rice v *714Detroit Automobile Inter-Insurance Exchange, 66 Mich App 600; 239 NW2d 675 (1976), and Priestly v Secretary of State, 67 Mich App 96; 240 NW2d 282 (1976), all appear to reach results contrary to the decision in the instant case. We read those cases as allowing the insurer and the insured to ná’rrowly define the class of persons protected by the uninsured motorist coverage, but we read Pappas, supra, as rejecting such narrow definitions. We further read Nunley, Rice, and Priestly as attempting to circumscribe the' factual situation in which the insured party, injured by an uninsured motorist, may recover under a policy providing the statutorily required coverage. Pappas, supra, allows no such circumscription:
" 'The legislative policy expressed in the statute is not affected by circumstances peculiar to the situation of a particular plaintiff.’ 400 Mich at 481.
"In the instant case, and its two companion cases, Ellis v State Farm Insurance, 78 Mich App 189; 259 NW2d 421 (1977), and Bradley v Mid-Century Insurance Co, 78 Mich App 67; 259 NW2d 378 (1977), the plaintiff is an 'insured’ under the liability section definition of the insurance policy in question. Once having been afforded this status, and so long as it exists, MCLA 500.3010; MSA 24.13010 requires that an offer of uninsured motorist coverage must be extended for protection from injuries caused by uninsured motorists wherever the 'insured’ happens to be and whatever the 'insured’ happens to be doing at the time of the injury.”
Also see, Bradley, supra, at pp 71-72, and Ellis, supra, at pp 193-194.
This writer would hold that the judgment of the trial court be reversed and that a judgment be entered that Jacqueline Reynolds is covered under the insurance policy of her father for uninsured motorist benefits.

 MCLA 500.3010; MSA 24.13010 was repealed by 1972 PA 345, effective October 1, 1973.